Whether the sales described in the prevailing opinion were sales by wholesale, or whether sales to the consumer, as meant by the act, is the real question at issue in this case. Section 2, chap. 63, Laws Utah 1933, as amended by Laws 1933, Second Special Session c. 20, § 1, provides as follows:
"(c) The term `wholesaler' means a person doing a regularly organized wholesale or jobbing business, and known to the trade as such and selling to retail merchants, jobbers, dealers or other wholesalers, for the purpose of resale;
"(d) The term `wholesale sale' means a sale of tangible personal property by wholesalers to retail merchants, jobbers, dealers or other wholesalers for resale and does not include a sale by wholesalers to users or consumers, not for resale;
"(e) The term `retailer' means a person doing a regularly organized retail business in tangible personal property, known to the trade and public as such and selling only to the user or consumer and not for resale. `Retail sale' includes all sales made within the state of tangible personal property except wholesale sales.
It can be seen from an examination of these sections that they rather contemplated articles which were sold through wholesalers to persons for resale to those who actually used them, and contemplated a retailer as someone who sold goods from stock as such and not the person who furnishes material in connection with repairs.
The problem can be best approached by assuming extreme cases on both ends of the gamut. When a barber shaves a person, the lather and soap and soothing lotion which go *Page 235 
upon the customer are mere incidentals as compared to the service performed. It is likewise true of shoe shiners. These illustrate cases on one end of the gamut. Where a merchant sells readymade clothing and in connection therewith does alterations and perhaps furnishes materials, such as a small piece of cloth or thread, we have a case in which the services are merely incidental to the sale. Other cases lie in between. The automobile repair shop furnishes parts as well as services. The parts may at times amount to more than the services and other times vice versa. Some trades have long customarily separated their charges for services and parts. The automobile repair trade is an example. There it is quite easy to make the separation because the parts are usually very definite. In the shoe repairing industry, on the other hand, the practice has been just the opposite. A gross charge is made without separation. Indeed, it might be difficult to make the separation in this trade because of the difficulty of determining just how much leather cut from a larger piece goes into each job.
The commission is entitled to promulgate rules and regulations for the practical and proper administration of the act. Such cannot be against the teeth of the law. They can serve to fill up the details as long as they do not run counter to the express will of the Legislature. If the ruling requiring the leather and findings companies to collect the tax from the repairmen is contrary to the method of assessment and collection of the sales tax laid down by the Legislature, such regulation is invalid. If, on the other hand, there is a reasonable question about it or it is certain that it is harmonious with the provisions laid down by the Legislature, then it should be upheld. Considerations of practicality may be taken into account. Where two constructions of an act giving administrative powers to a commission are permissible, that construction which comports more practically with the actual execution and administration of the law by the commission should be adopted. The commission has the duty of executing and administering the law. The practical *Page 236 
difficulties in accomplishing that should be recognized by the courts. The court, sitting purely in an atmosphere of abstract, argument and reasoning without recognizing the realities of the situation under which the commission works, might adhere to a strictly logical construction of the provisions of an act which would make it entirely unworkable. From the examples on either end of the gamut given above we can see that certain practical concessions must be made by the commission in the construction of the law. It could not possibly require a separation of materials used in connection with services of barbers, shoe shiners, or shoe repairmen where they, for instance, used only shaving soap and lotion (although these are really consumed) a piece of thread to sew up a shoe, or polish to shine the shoes (also really consumed). Likewise it is the same with tailors repairing clothes. Also with some materials furnished by cleaners and dyers (perhaps also consumed). Theoretically and perhaps logically those service industries may effect a sale to the patron of tangible articles which they use in connection with their services. If so, the value of the articles sold and contributed in connection with the services are so incidental and so proportionately small as compared to the value of the services that for practical reasons they cannot be considered as a sale. On the other hand, when an article is sold and the servicing of the same incidental to the sale is such a small part of the price of the whole, such value of the services cannot be subtracted from the sale price. Where to draw the line is questionable, but unless this court is convinced that the commission erred in drawing the line where it did, this court should not interfere with or upset its rulings.
It is stipulated that the value of the property which is applied to the repair of the shoes amounts to about 30 per cent of the entire price. I concur with the prevailing opinion on the ground that the amount of goods which goes into a shoe repair job as compared with the value of the whole job is apparently not a mere incidental of the repair job. It *Page 237 
appears to be a very substantial part of the cost of the whole job. If the repairing industry would come under the category of the clothing repairer or others where the amount of goods used in repair was a mere trifle compared to the labor, under the maxim de minimis non curat lex, the commission would be justified in treating the shoe repairer as the end purchaser in the course of trade. Under the evidence it cannot do this. All along the line from the production of raw materials to the finished product, the fabrication of goods entails the working in of materials which cannot be said to be used or consumed until they reach the person who is actually using, consuming, or wearing the totally assembled article. The sales tax applies to the sale of the end product; not only to the sale of the end product, but to the sale of the end product at retail.
In the case of shoe repairers, Illinois, Iowa, Missouri, New York, Oklahoma, and Washington seem to have taken the view that our own Tax Commission has taken. On the other hand, California, Colorado, Michigan, Idaho, and Ohio seem to have taken the view contended for by the plaintiff.
For reasons stated herein, I concur with the results of the prevailing opinion.